DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on 6/2/2022, claims 1, 10, and 18 have been amended and claims 3 and 5-9 have been cancelled.
Response to Arguments
Applicant argues the previously made prior art rejection in view of the currently amended independent claims 1 and 18 that include the limitation ‘wherein a height of the clip in a first direction is greater than a height of the blade on the central groove in the first direction, so that the clip is closer to the foreskin than the blade’.  This limitation was, in part, previously presented in claim 3, which was rejected under 35 USC 103 as being an obvious optimum value discovery.  However, the new language in claims 1 and 18 also adds ‘so that the clip is closer to the foreskin than the blade’ which further defines how the ‘first direction’ limitation with respect to the apparatus configuration.  It is persuasive that Shankarsetty’s apparatus does not explicitly disclose, suggest, or teach the limitation as a whole and, therefore, would no longer read on claims 1 and 18.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nelson Quintero on June 8, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 19 & 20 have been cancelled.
In claim 1, line 7 - ‘the first clip’ has been deleted and replaced therewith --each first clip--
In claim 1, line 8 - ‘the first clip’ has been deleted and replaced therewith --each first clip--
In claim 4, line 3 - ‘of the first clip’ has been deleted and replaced therewith --of each of the first clips--
In claim 10, line 2 - ‘the first clip’ has been deleted and replaced therewith --each first clip--
In claim 16, line 3 - ‘receiving two’ has been deleted and replaced therewith --receiving the two--
In claim 18, line 1 - ‘A surgical’ has been deleted and replaced therewith --A circumcision apparatus comprising: a surgical--
In claim 18, line 11 - ‘penis;’ has been deleted and replaced therewith --penis; and two clips;--
In claim 18, line 13 - ‘receive two’ has been deleted and replaced therewith --receive the two--
In claim 18, line 17 - ‘of the clip’ has been deleted and replaced therewith --of each clip--
In claim 18, line 18 - ‘the clip’ has been deleted and replaced therewith --each clip--
Reasons for Allowance
Claims 1, 2, 4, and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, teach, or suggest the inventions of claims 1 and 18 including ‘wherein a height of the clip in a first direction is greater than a height of the blade in the first direction, so that the clip is closer to the foreskin than the blade’, in combination with the remaining structural requirements of the claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2019/0262029 A1 discloses in Fig. 18 a pair of clips and a single blade member 151 and a jaw 155, but fails to disclose a pair of blades with the pair of clips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 29, 2022